Mr. Chief Justice Shepard
delivered the opinion of the Court:
William B. Chapman appeals from the denial of six of the nineteen claims of an application for a patent for an improvement in the art or process of generating gas.
The claims cover a method of generating a mass of incandescent fluid, forcing the air through the same to bring about a partial combustion, at the same time causing a relative movement between one portion of the incandescent mass in respect of another portion of the same, and independently of any relative movement of the incandescent fluid in respect of the ash.
In short, it comprises the twisting of the material in a producer in such a way that the movement of the mass controlled by relatively rotating parts will occur within the incandescent zone.
The drawing of an apparatus for the performance of the process accompanies the application. j
The reference relied on as an anticipation of the process is the patent of Lackner No. 849,247, granted April 2, 1907.
After a careful analysis of the process of the application, and that of the Lackner producer, the Commissioner concluded as follows: “In view of these facts, I am clearly of the opinion that the disclosure in the Lackner patent is such as to justify the conclusion that the process claimed by the applicant is performed by that apparatus, and is ample to warrant the conclusion that the claims do not set forth a new and patentable invention.”
*260Satisfied with the statement and reasoning of the Commissioner, it is unnecessary to add to the discussion.
The decision is affirmed, and it is ordered that this decision be certified to the Commissioner of Patents. Affirmed.